DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 February 2021  has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment and Arguments
Applicant’s amendment overcomes the rejection under 35 U.S.C. 112(B) or 35 U.S.C. 112(pre-AIA ) , second paragraph. The rejection has been withdrawn.
Applicant’s amendment does not distinguishes from US2009/0270280A1 (Zhang).
Applicant’s arguments  in light of the amendment have been fully considered but are not persuasive. 
Applicant argues that Zhang’s composition comprises hydrogel droplets  thus would not exhibit the   same shale retention as claimed.   However, Zhang teaches all of the claimed ingredients in the claimed amounts.  The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount.  Therefore, the claimed shale retention would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical 
Applicant further argues that Zhang fails to disclose “wherein the hygroscopic fluid is diluted with fresh water such that the hygroscopic fluid is about 50% to about 75% by volume of the internal phase of the salt-free invert emulsion.” The examiner disagrees.  Zhang teaches “water-in-oil” emulsion ([0032]), thus the presence of water including fresh water ([0033]).  Zhang further  teaches that the internal (discontinuous) phase comprises 0.5 to 80% of hydrogel droplets  which may contain 99% water ([0026]), and the remaining being nonoleaginous droplets including polyglycol amines ([0032] and [0033]), thus the amount of the polyglycol amines is about 20 to 99.5 % of the discontinuous phase which encompasses the claims amount of 50 to about 75 % of the internal phase and  a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
As such the rejection over Zhang as evidenced by Zafari stand. 
It is noted that withdrawn claim 4 has been rejoined for examination as the search has been extended to amine glycol species. 

Claim Rejections - 35 USC § 103
Claims 1-2, 4, 6-8 and 21-33 stand, and new claim 35 is   rejected under 35 U.S.C. 103 as being unpatentable over Zhang as evidenced by Zafari.
Regarding claims 1, 4, 8 and 21,  Zhang  teaches a method comprises providing  a drilling fluid comprising a water-in-oil emulsion ([0003] and [0010]),  wherein the emulsion comprises an oil-
Zhang teaches that the continuous phase comprises olefins, diesel oils, etc. ([0029]), which meets the claimed hydrocarbon external phase, and the discontinuous phase include combination of  fresh water and polyglycol amines ([0033]), which meets the claimed amine glycol. 
Zhang further teaches that the ratios of the continuous phase  to the  discontinuous phase include 70:30, 80:20, 90:10 and 95:5 ([0030]),  i.e., the amount of internal phase is about 5% to 30 % of the  emulsion,  which meets the claimed amount of  1 to 50%.
Zhang teaches that the internal (discontinuous) phase comprises 0.5 to 80% of hydrogel droplets which may contain 99% water ([0026]),  and the remaining being nonoleaginous droplets including polyglycol amines ([0032] and [0033]), thus the amount of the polyglycol amines is about 20 to 99.5 % of the discontinuous phase which encompasses the claims amount.   
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the polyglycol amine at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding the shale retention of the emulsion,  Zhang teaches  an emulsion of all of the claimed ingredients in the claimed amounts.  The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount.  Therefore, the claimed shale retention would naturally arise and be achieved by a In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed shale retention  with only the claimed ingredients.
Regarding claim 2,  Zhang  teaches the alternate species of amine glycol  thus meets the claim. 
Regarding claims 6, 7 and 33,  Zhang teaches that the emulsion further comprises  organophilic clays, an emulsifying agent and lost circulation materials  ([0046], [0049] and [0051]).
Regarding claims 22 and 23,  Zhang teaches the organophilic clay is present in an amount of 0.1 to 6 wt.% ([0051]), which is equivalent to 0.35 pounds per barrel to 21 pounds per barrel calculated by the examiner, which overlaps with the amount of claim 22 and encompasses the amount of claim 23, thus  a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Regarding the water activity of claims 24-27 and 35, since Zhang teaches the same hygroscopic fluid, same  amount of the  hygroscopic fluid as well as method  as claimed,  absent evidence to the contrary, one of ordinary skill in the art would have reasonable basis to expect that the water activity  of the  amine glycol material of  Zhang  would intrinsically  be the same as claimed. If there is any difference between the product of Zhang and the product of the instant claims the difference would have been minor and obvious. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
Further regarding claim 35,  the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). There was no evidence that the presence of the additional components of Zhang would materially affect the basic and novel characteristic of the claimed invention.  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).  See MPEP 2111.03 (III).  
Regarding claim 28,  Zhang teaches drilling operations ([0010] and [0056]).  It is well known   that a typical drilling system comprises a pump coupled with a drilling pipe extending from the wellhead  into the well bore as evidenced by Zafari (Figure 1 and [0013]-[0015]).
Regarding claim 29,  Zhang teaches the emulsion comprises C12-22 aliphatic amino alcohol ([0047], when A is O and x is one in the formula).
Regarding claims 30-32, Zhang teaches the composition comprises  amidoamines and  imidazolines ([0050]), which meets the aromatic amino alcohol derivatives as amidoamines  and imidazolines can all  be prepared from imidazole methanol, which is an aromatic aminoalcohol of 4 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.